Citation Nr: 0031862	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-08 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had verified active military service from March 
1956 to March 1959, and from November 1959 to April 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Jackson, Mississippi, that denied the veteran's claim for 
entitlement to an increased evaluation for a service-
connected lower back disability.  

A hearing was held in March 2000, in Jackson, Mississippi, 
before the undersigned, who was designated by the Chairman to 
conduct that hearing.  A transcript of the hearing is in the 
claims folder.

The veteran's chiropractic treatment records are not included 
in the file.  Such records might provide further insight into 
the veteran's present condition and, as such, they would be 
useful in the evaluation of this claim.  

Additionally, and as a result of this claim, the veteran 
underwent a medical examination in June 1998.  The Board 
notes that while the examiner measured the veteran's range of 
motion of the lumbar segment of the spine, comments were not 
made concerning the effects of pain on the functioning of the 
back in accordance with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Such information is needed because the VA must 
consider whether a higher disability evaluation is warranted 
on the basis of additional functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2000).

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2000).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(2000).  Diagnostic Code 5293, the diagnostic code under 
which the veteran's disability has been rated, involves loss 
of range of motion because the nerve defects and resulting 
pain associated with injury to the affected nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebra.  38 C.F.R. Part 4 (2000); VAOPGCPREC 36-97.  
Therefore, 38 C.F.R. §§ 4.40 and 4.45 need to be considered 
when evaluating the veteran's claim for an increased 
evaluation.  Because this information has not been obtained, 
the claim must also be returned to the RO for the purpose of 
obtaining another examination of the veteran.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ask the veteran for the 
names and addresses of all physicians, 
chiropractors, or other medical 
specialists who have treated him for his 
lower back condition since 1995.  After 
securing the necessary release from the 
veteran, the RO should then obtain and 
associate with the claims folder all 
treatment records of the veteran from 
such health care providers.  With respect 
to the veteran's chiropractic treatment 
records, H.L. Dorsey, D.C., provided one 
treatment note, dated in February 1999, 
in which he stated that he treated the 
veteran from 1970 to 1997 on 
approximately seven to 12 visits 
annually.  The veteran should be asked to 
provide a release so the actual treatment 
records of Dr. Dorsey may be associated 
with the claims file.  If any request for 
private treatment records is not 
successful, notify the veteran and give 
him the opportunity to obtain and submit 
the records himself.

The veteran should be asked whether he 
has had any VA treatment for his lumbar 
spine since 1994 and the name(s) of the 
medical centers at which he had such 
treatment.  The RO should request and 
associate with the claims file all VA 
treatment records of which the veteran 
provides notice.  Of interest are any 
progress notes, special studies, x-ray 
films, MRIs, laboratory tests, and 
technicians' reports of the veteran's 
treatment.  If no records exist, it 
should be so noted in the record.

2.  The RO should schedule the veteran 
for an examination.  The claims folder 
and a copy of this remand is to be made 
available to the examiner prior to the 
examination.  All necessary tests should 
be conducted, such as range of motion 
studies and strength tests, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  

The claims folder must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that he or she has examined the 
claims folder.  All indicated tests are 
to be performed and must include range of 
motion testing.  The examiner should note 
the range of motion for the lumbar spine 
and should state what is considered 
normal range of motion.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the segment of the spine is 
used repeatedly.  The factors upon which 
the opinions are based must be set forth.

It is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

3.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
- 6 -


